                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 CONSTELLIUM AUTOMOTIVE USA,
 LLC,
                                                   Case No. 2:19-cv-10462-LJM-MKM
        Plaintiff,                                 Honorable Laurie J. Michelson

 v.

 AMI LIVONIA, LLC,

        Defendant.


                  OPINION AND ORDER GRANTING IN PART
            PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION


       This case comes to the Court as an emergency so the Court writes primarily for the parties.

       Since at least 2018, AMI Livonia, LLC has been supplying Constellium Automotive USA,

LLC with certain car parts (e.g., “LH Mounting Plate”). AMIL is Constellium’s only supplier of

these parts. To make the parts, AMIL uses tooling it created. But it appears that AMIL only created

the tooling to make parts for Constellium, that the tooling is only capable of making Constellium

parts, and that Constellium paid AMIL the expense of making the tooling.

       According to Constellium (and AMIL has to some extent conceded the point), AMIL has

been having some financial difficulties. These difficulties (whether AMIL’s fault or

Constellium’s) have made it difficult for AMIL to pay for the materials it needs to make the parts

for Constellium. For this and related reasons, Constellium does not want AMIL to supply it parts

anymore. Constellium has found a new supplier. And in a letter dated February 14, 2019,

Constellium told AMIL that it was terminating all of its purchase orders “immediately.” (ECF

No. 2, PageID.274.)
         That day, February 14, Constellium also sent trucks to AMIL’s warehouse. Constellium

wanted the tooling so it could have its new supplier make the parts for it. AMIL refused.

         As a result, Constellium filed this lawsuit and asks this Court to order AMIL to

“immediately deliver” the tooling. Unfortunately, the two businesses were not able to reach some

type of wind-down resolution. So the Court must rule.

         In deciding whether Constellium is entitled to preliminary relief, the Court considers

whether Constellium is “likely to succeed on the merits,” whether it is “likely to suffer irreparable

harm in the absence of preliminary relief,” whether “the balance of equities tips in [its] favor,” and

whether an injunction would be “in the public interest.” See Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 20 (2008); see also Cooper v. Honeywell Int’l, Inc., 884 F.3d 612, 615–16 (6th Cir.

2018).

         Three of the factors can be addressed without extended discussion. Constellium has

asserted that if it is not able to get the tooling from AMIL immediately, it cannot supply parts.

(ECF No. 2, PageID.194.) This would “shut down the entire supply chain.” (ECF No. 2,

PageID.194.) And if that happened on account of Constellium, Constellium’s reputation would

likely take a hit. And Constellium has alleged that it will suffer “incalculable losses from being

shut out of future supply work.” (ECF No. 2, PageID.197.) So, without the tooling, Constellium is

likely to suffer irreparable harm. On the other hand, AMIL (as opposed to AMI Manchester) was

created for the very purpose of producing the parts at issue to Constellium. Indeed, according to

AMIL (or, more precisely, AMIL’s counsel), if Constellium is awarded the tooling, AMIL “would

immediately lose 47% of its annual revenues.” (ECF No. 4, PageID.246.) Thus, “removing the

tooling would deal a death blow to Defendant’s business operations.” (ECF No. 4, PageID.246.)

In short, Constellium is likely to suffer irreparable harm if the tooling remains in AMIL’s



                                                  2
possession any longer, but the balance of harms does not tip strongly in favor of Constellium in

view of the harm to AMIL if an injunction issues. As for the public interest, the public has an

interest in seeing that automotive supply chains keep moving, that suppliers stay in business, and

that tooling is in the possession of the proper party. So the public interest factor does not cut

strongly in either direction and largely depends on Constellium’s likelihood of success on the

merits.

          So the Court turns to the heart of the matter. Although Constellium has three legal theories

(conversion, claim and delivery, and breach of contract), for purposes of deciding its motion for

preliminary relief, it says that the Court need only address one: claim and delivery under Michigan

Compiled Laws § 600.2920. This was Constellium’s position at oral argument and in its reply

brief. (ECF No. 6, PageID.291 & n.2.)

          That strategic decision by Constellium avoids complicated issues on an immature record.

Although Constellium’s General Terms and Conditions (“Constellium’s Terms”) state, for

example, “Constellium and its affiliates shall have the right to take immediate possession of

Constellium’s Property at any time without payment of any kind” (ECF No. 2, PageID.152 ¶ 24.d;

see also ECF No. 2, PageID.152 ¶¶ 17.c, 20.e), AMIL argues that Constellium materially breached

the parties’ agreement first (ECF No. 4, PageID.252–253). And some law suggests that if that is

true, then AMIL has the right to rescind the contract. See Stahelin v. Sowle, 49 N.W. 529, 532

(Mich. 1891). And if that law is correct, and the Court were to rescind the contract, then

Constellium could not rely on its Terms, including the “take immediate possession” clause.

          So the focus is on Michigan Compiled Laws § 600.2920. In relevant part, that statutory

provision states, “A civil action may be brought to recover possession of any goods or chattels

which have been unlawfully taken or unlawfully detained and to recover damages sustained by the



                                                   3
unlawful taking or unlawful detention, subject to the following conditions: . . . [a]n action may not

be maintained under this section by a person who, at the time the action is commenced, does not

have a right to possession of the goods or chattels taken or detained.” Thus, the question is whether

Constellium has the “right to [immediate] possession of the” tooling.

       Constellium says it has that right because it owns the tooling. And it has support for that

claim. For one, its Director of Supply Chain, says, “All of the Tooling used to manufacture the

Products was obtained pursuant to purchase orders issued by Constellium (the ‘Tooling Purchase

Orders’). AMI furnished the Tooling according to Constellium’s Tooling Purchase Orders. Once

the Tooling was furnished, Constellium paid AMI for the Tooling. There are no outstanding

payments or amounts due on the Tooling. Constellium has fully paid AMI for all Tooling at issue.”

(ECF No. 6, PageID.300.) To address this evidence, AMIL claims that Constellium merely paid

AMIL to create the tooling, and so Constellium does not own (or, at least, has not shown it owns)

the tooling itself. But the tooling is not general-purpose tooling where AMIL was expected to have

kept it despite Constellium having paid for its creation. The tooling was apparently created solely

for the purpose of AMIL supplying to Constellium and can only be used to create parts for

Constellium and not other suppliers.

       In any event, ownership is not really the issue. The issue is which party—Constellium or

AMIL—has the right to possess the tooling at this moment. If A owns a truck but says that B can

use it for a week, B has the right to possession for a week even if A owns it.

       On the current record, the Court finds that Constellium has the right to immediate

possession of the tooling. In addition to having paid for the tooling—or, at least, paid for its

creation—there is other evidence indicating that Constellium’s right of possession is presently

superior to AMIL’s. For one, the only reason AMIL created the tooling was to do work for



                                                 4
Constellium and the tooling can only make Constellium parts. And, as of now, Constellium no

longer wishes to do business with AMIL. So AMIL has no need for the tooling. Yet Constellium

has extreme need for the tooling.

       In addition, while the Court does not enforce any provision of Constellium’s Terms, the

Terms are evidence of how Constellium and AMIL thought about their respective property

interests in the tooling. And while Constellium’s Terms indicate that AMIL had the right to possess

the tooling, they also suggest that the parties understood that right to be limited. For instance,

section 17 of Constellium’s Terms states, “In connection with the expiration, cancellation or

termination of the Purchase Order by either party, in whole or in part, for any or no cause

(including, without limitation, Constellium’s decision to change to an alternate source for

manufacture of the Products whether or not to a Constellium-owned or -operated facility), Seller

must cooperate in the transition of supply.” (ECF No. 2, PageID.146 ¶ 17.a.) And paragraph c of

section 17 states, “If and when requested by Constellium, Seller will return to Constellium all

Constellium’s Property in as good condition as when received by Seller (reasonable wear and tear

excepted) and will comply with Seller’s other obligations relating to Constellium’s Property and

Seller’s Property in these Terms and Conditions and in relation to subcontracts.” (ECF No. 2,

PageID.147 ¶ 17.c.) As another example, section 20 of Constellium’s Terms provides for

“Termination.” And paragraph e of section 20 states, “Upon termination of this Purchase Order,

Seller and Constellium shall each, upon written request of the other, promptly deliver (or destroy

under verification procedures acceptable to the affected party) all documents, materials, and other

items obtained from or supplied by or on behalf of such party hereunder, together with any copies

thereof.” (ECF No. 2, PageID.149 ¶ 20.e.) And, finally, paragraph 24.a states, “All tooling

(including fixtures, gauges, jigs, patterns, castings, cavity dies and molds, with all related



                                                5
appurtenances, accessions, and accessories) . . . for which Seller is reimbursed by Constellium,

shall remain Constellium’s property.” (ECF No. 2, PageID.151 ¶ 24.a.) As noted, Constellium’s

Director of Supply says, after AMIL “furnished” the Tooling, “Constellium paid AMI for the

Tooling.” (ECF No. 6, PageID.300.) That sounds like “reimburse[ment].” And then paragraph 24.d

states, “Only Constellium (or Constellium's affiliates) has any right, title or interest in

Constellium's Property, except for Seller’s limited right, subject to Constellium's unfettered

discretion, to use Constellium's Property in the manufacture of the Products. Constellium and its

affiliates shall have the right to take immediate possession of Constellium’s Property at any time

without payment of any kind. Seller agrees to cooperate with Constellium if Constellium elects to

take possession of Constellium’s Property.” (ECF No. 2, PageID.152 ¶ 24.d (emphasis added).)

Finally, section 27, to which AMIL points, indicates that AMIL would create the tooling, but

would then bill Constellium, essentially at cost, for the tooling. So that provision does not show

that AMIL’s possessory interest is superior to Constellium’s. Collectively then, Constellium’s

Terms indicate that the parties believed that AMIL had a right to possess the tooling in order to

perform under the purchase orders, but that AMIL’s right to do so was limited in a way that gave

Constellium the right to the tooling in situations where Constellium has indicated that it no longer

wants AMIL to act as its supplier.

       In sum, on this record, Constellium has shown that its right to present possession of the

tooling is superior to AMIL’s. So Constellium has shown that it is likely to succeed on the merits.

       That is not to say that the Court is certain Constellium will prevail in the end. AMIL argues

that Constellium breached the parties’ agreement in “10 different ways to Sunday.” If that is so,




                                                 6
and AMIL makes such a claim, it may be entitled to relief of its own. But that is not before this

Court now.1

       Accordingly, the Court ORDERS as follows:

1. Constellium Automotive USA, LLC is entitled to immediate possession of the tooling listed at

   Exhibit 3 of its motion (ECF No. 2-4, PageID.160–161);

2. Constellium is to send trucks to AMI Livonia, LLC’s facilities to pick up the tooling at a time

   selected by AMIL but not later than 5:00 p.m. on February 28, 2019;

3. Constellium is to post a bond of $2.2 million; this amount represents three months of AMIL’s

   lost revenue due to an inability to supply parts to Constellium;2 should AMIL ultimately show

   it is entitled to the tooling, AMIL will receive the bond amount;

4. To the extent that AMIL has delivered parts that Constellium has not paid for, Constellium is

   to pay for all of those parts by 5:00 p.m. on February 28, 2019. It shall docket an affidavit of

   compliance prior to taking delivery of the tooling.

       SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: February 27, 2019




       1
          The Court notes that on this record, AMIL has not adequately identified the contractual
provisions that have allegedly been breached nor shown that Constellium’s breaches were
“substantial” or “material.” McCarty v. Mercury Metalcraft Co., 127 N.W.2d 340, 343 (Mich.
1964); Holtzlander v. Brownell, 453 N.W.2d 295, 298 (Mich. Ct. App. 1990). So it may well be
the case that Constellium could enforce sections 17, 20, or 24 of Constellium’s Terms.
        2
          As mentioned, Constellium has a right to terminate the parties’ relationship, for any
reason, upon 90 days’ notice. It would not matter whether any party breached or who breached
first.
                                                7
                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys of record by electronic means on February 27, 2019.

                                               s/William Barkholz
                                               Case Manager to
                                               Honorable Laurie J. Michelson




                                           8
